Citation Nr: 1016556	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-36 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial schedular disability rating in 
excess of 10 percent for right knee disability evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, status post 
arthroscopy, excluding periods of temporary total evaluations 
under 38 C.F.R. § 4.30 following surgical treatment, to 
include a claim for a separate, compensable evaluation under 
another diagnostic code or on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
status post right knee arthroscopy and assigned that 
disability a 10 percent disability rating, effective from 
November 19, 1994.  

Following the January 1995 rating decision the Veteran 
initiated an appeal to the Board by submitting a notice of 
disagreement in January 1995.  Thereafter, following the RO's 
issuance of a statement of the case in February 1995 on the 
claim for a higher initial disability rating, the Veteran 
perfected his appeal by submitting a substantive appeal, VA 
Form 9, in February 1995.  

In October 2001 the Board remanded the case to the RO for 
further development on the right knee initial rating claim 
appeal, and as to an appeal for service connection for a 
stomach disorder.  The latter claim was granted by the RO 
while there on remand, and it is therefore no longer on 
appeal before the Board.  Following the ordered examination 
conducted in June 2002, the RO issued a supplemental 
statement on the issue in February 2003.

The case was then transferred to the North Little Rock, 
Arkansas RO.  While the right knee rating claim on appeal was 
at the RO, an inconsequential error occurred in the legal 
process.  The RO afforded the Veteran an examination of the 
right knee in June 2005.  Then, instead of issuing a 
supplemental statement of the case addressing evidence from 
the examination, the RO in June 2005 issued a rating decision 
continuing the 10 percent disability rating for the right 
knee disability.  

Though the rating claim was already perfected as to an appeal 
to the Board, the Veteran responded to the June 2005 rating 
decision by filing a notice of disagreement in July 2005.  
Thereafter the RO issued a statement of the case, from which 
the Veteran submitted another substantive appeal on the 
matter already before the Board on appeal.  Nevertheless, the 
claim is before the Board on appeal from the January 1995 
rating decision.  In August 2008, the Board remanded the case 
to the RO for further development.

The appeal involves initial evaluation of the right knee 
disability assigned in connection with the original grant of 
service connection from November 19, 1994.  The disability 
ratings assigned for the right knee disability, status post 
arthroscopy, during this time period include periods of 
temporary total disability evaluations for convalescence 
following surgeries, under 38 C.F.R. § 4.30 (2009).  

Temporary total disability evaluations following right knee 
surgeries are assigned for the periods from March 18, 1998 to 
April 30, 1998, and from December 27, 2004 to January 31, 
2005.  After each period of a temporary total disability 
evaluation, the disability rating reverted to a 10 percent 
schedular disability rating.  The claim on appeal does not 
include these two periods during which a temporary total 
disability rating was in effect.  

Review of the claims files shows that the Veteran has raised 
some claims that the RO has not yet addressed.  In a 
statement submitted in August 2006, the Veteran raised claims 
of entitlement to a temporary total disability evaluation for 
hypertension, based on the need for convalescence under 38 
C.F.R. § 4.30 (2009); and, a claim of entitlement to service 
connection for a heart disorder.  

In 2005, the Veteran sought an increased evaluation in excess 
of 10 percent for left knee disability.  However, the claims 
files before the Board do not reflect that the Veteran 
disagreed with the denial of an evaluation in excess of 10 
percent for left knee disability.  The record does not 
reflect that the Veteran has disagreed with or appealed the 
denial of an evaluation in excess of 10 percent for left knee 
disability.  No claim regarding the left knee is on appeal 
before the Board at this time.  

In a VA Form 21-4138 submitted in February 2009, the Veteran 
raised claims of entitlement to temporary total disability 
evaluations for disabilities of the (1) back, (2) right knee, 
and (3) right shoulder for periods following surgical 
treatments in March 2008 and January 2009 (back), December 
2007 (right knee), and June 2008 (right shoulder); all based 
on the need for convalescence under 38 C.F.R. § 4.30.  In 
that VA Form 21-4138 the Veteran also raised a claim for a 
total disability evaluation based upon unemployability due to 
service-connected disability.  

None of the above discussed issues raised by the Veteran have 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are all referred to the AOJ for appropriate 
action.  

In April 2010, the Veteran advised VA that he had undergone 
yet another right knee surgery during the initial evaluation 
period.  Because the Veteran has raised this allegation of 
increased severity of right disability after the appeal was 
transferred to the Board, this appeal is addressed in the 
REMAND section below.  For the reasons stated there, the 
Board is remanding the case to the RO for further development 
of the issue of entitlement to an initial schedular 
disability rating in excess of 10 percent for right knee 
disability, status post arthroscopy, and consideration of 
whether an initial extraschedular evaluation is warranted 
und4r 38 C.F.R. § 3.321(b)(1).  The issue of initial 
evaluation for right knee disability, on both a schedular 
basis and an extraschedular basis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The report of December 5, 2007, arthroscopy disclosed a torn 
lateral meniscus, right knee, which was partially removed, 
and that disability is manifested by post-surgical symptoms. 




CONCLUSION OF LAW

The criteria for a separate, compensable, 10 percent 
disability rating for partial lateral meniscectomy of the 
right knee, status post arthroscopy, have been met effective 
from December 5, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In this case, the appeal arises from the initial evaluation 
assigned for right knee disability as part of the original 
grant of service connection.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before these claims for 
service connection were granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nevertheless, the Board has considered whether there was any 
defect in the notice or assistance to the Veteran.  In any 
event, the Federal Circuit recently vacated the previous 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concluding that generic notice in response to a claim 
for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between October 2001 and August 2008.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claim was subsequently 
readjudicated most recently in a January 2010 supplemental 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim on appeal.  In any event, the claimant has never 
alleged how any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he 
has not established prejudicial error in the content of VCAA 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 Findings from examination reports are adequate for the 
purposes of deciding the claim on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2008 remand.  The Board finds 
that the RO has complied with these instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

II.  Disability Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  But the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; 
Fanning v. Brown, 4 Vet. App. 225 (1993).  A disability not 
specifically listed in the Rating Schedule may be rated under 
a closely related injury in which the functions affected and 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2009).

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma that is substantiated by X-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
which here is the right knee. 

However, if the limitation of motion of the specific joint(s) 
involved is ratable as noncompensable under the appropriate 
diagnostic code(s), then a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  In this case, limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003. 

But if limitation of motion is absent, and there is X-ray 
evidence of degenerative arthritis involvement of 2 or more 
major joints or 2 or more minor joint groups, then: (1) a 10 
percent rating is warranted; or, (2) if additionally there 
are occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  Id.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Review of rating decisions on file show that the RO has cited 
DC 5257 in the coding sheet as the code used by the RO in 
evaluation of the Veteran's right knee disability, status 
post arthroscopy.  38 C.F.R. § 4.71a, DC 5257.  The right 
knee disability, status post arthroscopy, is evaluated as 10 
percent disabling under that code.  

DC 5257 provides a 10 percent evaluation for knee impairment 
with slight recurrent subluxation or lateral instability, a 
20 percent evaluation for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.  The Veteran contends, in part, that he is 
entitled to an increased initial evaluation based on 
consideration of separate evaluations under other Diagnostic 
Codes.

The other potentially applicable diagnostic code criteria 
addressing musculoskeletal conditions of the knee include the 
following.

Limitation of flexion of a leg warrants a 10 percent 
evaluation if flexion is limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 
30 percent evaluation if limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  Limitation of extension of a leg warrants a 
10 percent evaluation if extension is limited to 10 degrees.  
A 20 percent evaluation is warranted if extension is limited 
to 15 degrees.  Higher ratings are warranted with greater 
limitation of extension.  DC 5261. 

Separate ratings under C.F.R. § 4.71a, DC 5260 (leg, 
limitation of flexion) and DC 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same knee joint based on 
limitation of motion on extension and on flexion.  See 
VAOPGCPREC 9-2004.  VA General Counsel Opinions VAOPGCPREC 
23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) 
provide guidance on when separate ratings for knee disability 
may be assigned under the limitation of motion codes in 
addition to ratings for subluxation/instability under C.F.R. 
§ 4.71a, DC 5257.  

Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion. The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The level of disability of the service-connected right knee 
disability is reflected in VA and private treatment records 
and well-detailed reports of VA examinations conducted during 
the relevant period and discussed below.  

Private treatment records in 1996 include an April 1996 
report of magnetic resonance imaging of the right knee, which 
contains an impression of mild chondromalacia of the right 
medial patellar facet with associated superior medial femoral 
condylar articular irregularity; and no evidence of 
ligamentous injury.  When seen in May 1996 in follow-up, 
review of the MRI showed no evidence of meniscal tear.  
Anterior and posterior cruciate ligaments were intact.  
Examination of the knee revealed no effusion.  McMurray's 
testing was negative.  The knee was found to be stable.  The 
knee had a full range of active motion.

The report of a June 2002 VA examination shows that the 
Veteran reported complaints of right knee pain, popping, 
swelling, and locking.  The report noted that the Veteran 
underwent arthroscopy, chondroplasty, in 1998.  The Veteran 
reported that he estimated his pain to be a 3 on a scale of 
10, and that the pain could go to 10 once or twice a month.  
He reported wearing a brace since 1998, which helped with his 
sense of the knee giving way.  The Veteran reported that he 
stopped work due in part to his right knee pain.

On examination, the Veteran wore a knee brace.  He was able 
to extend the right leg to zero degrees of knee motion 
without pain, and with +1 tenderness on forced extension.  He 
was able to flex the right leg to 90 degrees without pain, 
and to 100 degrees with pain.  The examiner found no edema or 
effusion.  Lachman's, McMurray and pivot testing were all 
negative.  Deep tendon reflexes were 2/4 for right knee jerk.  
The Veteran's gait was normal without use of assistive 
device.  The examiner reported that recent X-rays revealed no 
gross abnormalities.  

The June 2002 VA examination report contains a diagnosis of 
chondromalacia, right knee status post chondroplasty.  The 
report of X-rays taken at the time of the examination 
contains an impression of minimal osteoarthritic changes 
involving the right knee radiographically.

The report of a June 2005 VA examination showed a history of 
past arthroscopic surgery of the right knee in 1990, 1998, 
and December 2004.  The Veteran reported that he used 
assistive aids for walking intermittently.  He reported that 
he was able to stand for 15 to 30 minutes and was unable to 
walk more than a few yards.  He reported complaints of giving 
way, instability, pain, stiffness, episodes of locking 
several times a week, and effusion, which affected motion of 
the knee.  He reported no episodes of dislocation or 
subluxation; and no flare-ups.  He reported evidence of 
inflammation in that he had warmth and swelling of the right 
knee.

On examination the Veteran had a normal gait.  There was no 
evidence of abnormal weight bearing.  Right knee flexion 
(active motion against gravity, and passive range of motion) 
was from zero to 90 degrees; with pain throughout the range 
of motion.  On repetitive use, there was no additional 
limitation of motion of the right knee.  The report of X-ray 
examination contains an impression of unremarkable 
examination of the right knee.  The June 2005 VA examination 
report contains comments that the Veteran was with complaints 
of pain to the right knee, presenting with brace to the right 
knee, but with unremarkable physical examination and with no 
significant radiological findings.  

Private treatment records show that in November 2007 the 
Veteran was seen in part for his right knee pain, and had 
increasing anterior knee pain with sitting, squatting and 
other bent-knee activities.  Examination revealed 
patellofemoral crepitation.  The knee had no limitation of 
movement, a trace effusion.  He had a positive patella 
compression test, reproducing symptoms.  He had minimal 
medial and lateral joint line tenderness to palpitation.  
Stability tests were normal.  The impression was 
patellofemoral pain with chondromalacia, bilateral, right 
greater than left.

Private treatment records show that on December 5, 2007, the 
Veteran underwent surgical in treatment of right knee 
chondromalacia of the patella with possible additional 
interarticular pathology.  The report of operation shows that 
the indications for the surgery were that the Veteran had 
ongoing right knee pain.  The preoperative diagnosis was 
right knee chondromalacia of the patella with possible 
additional interarticular pathology.  

When the Veteran underwent arthroscopy of the right knee, the 
procedures performed were listed as partial lateral 
meniscectomy; chondroplasty of the patella, nonincidental; 
chondroplasty of the lateral compartment-incidental; 
chondroplasty of the medial compartment-nonincidental; and 
major synovectomy.  The postoperative diagnoses were torn 
lateral meniscus of the right knee; chondromalacia of the 
patella; and chondrocalcinosis medial and lateral 
compartments with grade III changes.  The operative report 
represents the initial diagnosis of a torn cartilage.

In January 2008, the Veteran reported complaints of some 
postoperative right knee pain.  Examination revealed no 
effusion at the knee, which had full movement.  There was no 
crepitation and good stability.

In March 2008, the Veteran reported complaints of anterior 
right knee pain since a back surgery in early March 2008.  
Examination revealed no right knee effusion, with some 
quadriceps atrophy.  His calf and thigh were soft and 
nontender.  He had tenderness to palpation over the 
prepatellar area.  There was no limitation of knee motion, 
any crepitance or fluctuance.  The skin was a normal color.

When seen in April 2008, the Veteran complained of right knee 
pain.  The provider reviewed the previous arthroscopy and 
determined that the knee had osteoarthritis in part of the 
knee, but was not end-stage.  Later in June 2008 the Veteran 
received a series of Supartz injections.

The report of an April 2009 VA examination shows that the 
Veteran reported complaints of persistent pain of the right 
knee with ambulation; no swelling; and sensation of the knee 
wanting to give out.  He reported that he rarely experienced 
locking symptoms, but reported that the knee "clicks" a 
lot.  

On examination the examiner found that the Veteran appeared 
to maybe have a mild limp when he ambulated, but it did not 
appear to be painful.  There was no effusion.  There was 
tenderness on the medial joint line, and non-tender 
laterally.  The Veteran was a little tender with 
patellofemoral manipulation, a little tender posteriorly, but 
the calf was non-tender.  There was minimal crepitation to 
palpation with active range of motion.  The knee was stable 
to varus/valgus stress, negative anterior and posterior 
drawer sign, and negative McMurray's sign testing.

X-ray examination showed no fracture, dislocation, joint 
space narrowing, or significant osteophyte formation.  The X-
ray report contains an impression was possible, tiny knee 
joint effusion, otherwise results were normal.  The April 
2009 VA examination report contains an impression of chronic 
right knee pain secondary to arthritis in the right knee, but 
stable.

As discussed above, review of the medical evidence on file 
shows that on December 5, 2007, the Veteran underwent partial 
lateral meniscectomy in treatment of a torn lateral meniscus 
of the right knee.  The Veteran is therefore entitled to a 
separate, compensable, 10 percent disability rating for 
removal of semilunar cartilage, symptomatic, effective from 
that date.  DC 5259.  

A rating in excess of 10 percent for the partial lateral 
meniscectomy of the right knee is not provided under DC 5259 
or any other rating criteria.  Aside from the separate 10 
percent disability rating granted here under DC 5259, there 
is no basis for any higher rating or additional separate 
rating for the Veteran's service-connected right knee 
disability status post arthroscopy on a schedular basis, as 
there is no clinical evidence that the remaining cartilage of 
the lateral meniscus has sustained another tear, nor is there 
evidence that any other meniscus is torn.  
 
The grant of a separate, compensable evaluation for right 
lateral partial meniscectomy under DC 5259 from December 5, 
2007, does not bar an evaluation in excess fo 10 percent 
under DC 5259 after December 5, 2007, if the severity of the 
post-operative symptoms warrants a higher evaluation.  

As noted above, the Veteran has currently been granted a 10 
percent evaluation for his degenerative changes of the right 
knee under DC 5257.  This finding does not bar a separate 
adjudication by the RO of a claim for a temporary total 
disability evaluation following right knee surgery on 
December 5, 2007, during the pendency of this appeal, based 
on the need for convalescence, under 38 C.F.R. § 4.30.  See, 
referral, in the Introduction, above.


ORDER

A separate, compensable, initial 10 percent schedular 
disability rating for partial lateral meniscectomy of the 
right knee, in addition to the schedular evaluation under DC 
5257, is granted effective from December 7, 2007, subject to 
the controlling regulations governing the payment of monetary 
benefits.


REMAND

In April 2010, the Board received correspondence from the 
Veteran notifying the Board that he had recently undergone 
surgery on his right knee to relieve pain.  The Veteran 
stated that he was submitting additional, new, supporting 
evidence for his claim for an increased initial evaluation in 
the form of the report of the operation.  Review of the 
single-page document received from the Veteran in April 2010 
shows that it did not arrive with any association medical 
evidence.  In order to appropriately evaluate the Veteran's 
claim on appeal, the Board must Remand the claim to obtain 
the relevant medical records identified by the Veteran, and 
any other medical or other probative evidence not already on 
file.  

Thereafter, the AMC/RO should conduct any further development 
necessary, to include examination, if indicated by the 
results of the above development.  If an examination is 
indicated and conducted, then the examiner should include all 
proper tests, findings, and opinions appropriate to the 
claim.  The examiner should also provide an opinion as to 
whether the right knee disability overall results in marked 
interference with employment, with provision of objective 
findings for the basis of that opinion and to reflect the 
extent of interference.  

In part, the Veteran maintains essentially that the right 
knee disability status post arthroscopy has resulted in a 
marked interference with employment and resulted in his 
current unemployability.  He is apparently unemployed.  There 
is also medical evidence showing multiple (three) surgeries 
on the right knee during the appeal, and a fourth surgery is 
referenced in the April 2010 correspondence, along with many 
documented complaints of severe pain on motion of the joint.

Given the foregoing, the Board finds that the RO must 
specifically determine whether the criteria for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) are met 
and thus whether this matter warrants referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  First, the AMC/RO should inform the 
Veteran of the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  Request the Veteran to 
furnish documentation verifying that he 
experiences marked interference with 
employment.  The Veteran should provide 
information as to the impact of his 
service connected right knee disability 
status post arthroscopy on his earning 
capacity.  He should be advised that he 
may provide supporting statements from 
relevant parties, such as current or 
former employers and treatment providers.  
He should submit any documentation of any 
past or present work accommodations made, 
and of any circumstances involving loss of 
employment.

2.  Ask the Veteran to provide any medical 
records that are not already in the claims 
files pertaining to treatment or 
evaluation of his service-connected right 
knee disability status post arthroscopy; 
or to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  The AMC/RO should specifically 
include an attempt to obtain any records 
of recent right knee surgery as reported 
in the Veteran's correspondence dated in 
April 2010.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.

3.  Thereafter, the AMC/RO should conduct 
any further development necessary, to 
include examination if indicated by the 
results of the above development.  If an 
examination is conducted, the examiner 
should provide an opinion as to whether 
the right knee disability overall results 
in marked interference with employment, 
and the examiner should set forth the 
objective findings for the basis of the 
opinion and objective findings which 
reflect the extent of interference.  

4.  After completion of the above, the 
claim for an increased initial evaluation 
in excess of 10 percent for right knee 
disability should be reviewed on the basis 
of schedular and extraschedular factors.  
If there are any factors that would 
warrant referral to the Under Secretary 
for Benefits or the Director, VA 
Compensation and Pension Service for 
assignment of extraschedular rating under 
the provisions of 38 C.F.R. § 3.321.  If 
the case is referred to the Chief Benefits 
Director or the Director, Compensation and 
Pension Service, the ultimate outcome 
should be communicated to the Veteran.

5.  If any benefit sought on appeal 
remains denied, furnish the Veteran an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


